BRETT, J.
The plaintiff in error, Bill W. Curtis, defendant below, was charged by information in the court of common pleas of Tulsa county, Oklahoma, with the offense of selling intoxicating liquor in violation of Title 37, § 1, O.S.A., to wit, % pint of Seagram’s 7 Crown, tax paid whiskey, to John Howe, in said county and state, on or about October 31, 1951. The defendant waived a jury in open court, and with aid of counsel, withdrew his plea of not guilty, on March 25, 1952, and entered his plea of guilty, on which plea he was found guilty, and his punishment was fixed at a term of 30 days in the county jail and a fine of $60, and judgment and sentence entered accordingly; from which this appeal has been perfected.
The matter was set for oral argument hereon on December 17, 1952; no briefs were filed, and no appearance made in support of said appeal, and the ease was accordingly submitted on the record. We have examined the record *200and find no apparent error on the face of the record. Under these conditions it has been repeatedly held that the judgment of conviction will be affirmed. Welborn v. State, 95 Okla. Cr. 130, 240 P. 2d 1130. The judgment and sentence herein imposed is accordingly affirmed.
POWELL, P. J., and JONES, J., concur.